Exhibit SMARTIRE SYSTEMS INC. Suite #150, 13151 Vanier Place Richmond, British Columbia Canada V6V 2J1 Telephone: 604-276-9884 Facsimile: 604-276-2350 NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS On Friday, March 28, 2008, we will hold our 2007 Annual and Special Meeting of Shareholders at the offices of Clark Wilson LLP, 7th Floor Boardroom, 885 West Georgia Street, Vancouver, British Columbia, Canada.The Meeting will begin at 9:00 a.m., Vancouver time. At the meeting, the Shareholders will be asked: 1. To receive and consider the Report of our Directors to the Shareholders; 2. To receive and consider our financial statements together with the auditor’s report thereon for the fiscal year ended July 31,2007; 3. To consider and, if deemed advisable, to adopt an ordinary resolution appointing BDO Dunwoody LLP as our independent auditor until our next annual meeting; 4. To consider and, if deemed advisable, to adopt an ordinary resolution authorizing the directors to fix the remuneration to be paid to our auditors; 5. To consider and, if deemed advisable, to approve an ordinary resolution to set the number of directors at four(4); 6. To elect directors to hold office until our next annual meeting; 7. To consider and, if deemed advisable, to ratify and confirm all acts of the directors and officerssince the last annual meeting; THE FOLLOWING THREE RESOLUTIONS ARE PRESENTED AS ALTERNATIVES.YOU MAY VOTE FOR ALL OR AGAINST ALL OF THE FOLLOWING THREE RESOLUTIONS OR YOU MAY VOTE FOR ONE OR MORE AND AGAINST ONE OR MORE.IF TWO OR MORE ARE APPROVED, THE BOARD OF DIRECTORS WILL SELECT ONLY ONE OF THOSE FOR ACTION AND WILL NOT TAKE ANY ACTION TO EFFECT THE OTHER ALTERNATIVES. 8. To consider and, if deemed advisable, to adopt a special resolution to approve a share consolidation of 1-for-1,500 at the discretion of the board for a period of one year; 9. To consider and, if deemed advisable, to adopt, a special resolution to approve a share consolidation of 1-for-2,000 at the discretion of the board for aperiod of one year; 10. To consider and, if deemed advisable, to adopt a special resolution to approve a share consolidation of 1-for-2,500 at the discretion of the board for a period of on year. Your Board of Directors recommends that you vote in favor of the proposals outlined in this Notice of Annual and Special Meeting and in the attached Proxy Statement and Information Circular. At the meeting, we will also report on our fiscal 2007 business results and other matters of interest to our shareholders. A Proxy Statement and Information Circular and proxy form accompany this Notice of Meeting.These documents provide additional information relating to the matters to be dealt with at the Meeting and form part of this Notice of Meeting. Our share transfer books will not be closed but our Board of Directors has fixed February 1, 2008 as the record date for the determination of shareholders who will be entitled to notice of the meeting and to vote at the meeting and at any adjournment or postponement thereof.Each registered shareholder at the close of business on that date is entitled to such notice and to vote at the meeting in the circumstances set out in the accompanying Proxy Statement and Information Circular. If you are unable to attend the meeting in person, please complete, sign and date the enclosed proxy form and return it in the enclosed return envelope provided for that purpose.If you receive more than one proxy form because you own shares registered in different names or addresses, each proxy form should be completed and returned.The completed proxy form must be received by Worldwide Stock Transfer, LLC not later than 48 hours prior to the commencement of the meeting (orany adjournments thereof) at 885
